                                           1   J. DAVID HADDEN (CSB No. 176148)
                                               dhadden@fenwick.com
                                           2   FENWICK & WEST LLP
                                               Silicon Valley Center
                                           3   801 California Street
                                               Mountain View, CA 94041
                                           4   Telephone:     650.988.8500
                                               Facsimile:     650.938.5200
                                           5
                                               PHILLIP J. HAACK (CSB No. 262060)
                                           6   phaack@fenwick.com
                                               ERIC B. YOUNG (CSB No. 318754)
                                           7   eyoung@fenwick.com
                                               CHIEH TUNG (CSB No. 318963)
                                           8   ctung@fenwick.com
                                               FENWICK & WEST LLP
                                           9   555 California Street, 12th Floor
                                               San Francisco, CA 94104
                                          10   Telephone:     415.875.2300
                                               Facsimile:     415.281.1350
                                          11
                                               Attorneys for Plaintiff
                                          12   Trina Hill
F ENWICK & W EST LLP
                       ATTORNEYS AT LAW




                                          13                                   UNITED STATES DISTRICT COURT
                                          14                              NORTHERN DISTRICT OF CALIFORNIA
                                          15                                        OAKLAND DIVISION
                                          16   TRINA HILL,                                     Case No.: 4:18-cv-01474-HSG (KAW)
                                          17                      Plaintiff,                   DECLARATION OF ERIC B. YOUNG
                                                                                               IN SUPPORT OF PLAINTIFF’S
                                          18          v.                                       ADMINISTRATIVE MOTION TO
                                                                                               CONSIDER WHETHER CASES
                                          19   GOODFELLOW TOP GRADE,                           SHOULD BE RELATED
                                          20                      Defendant.

                                          21

                                          22

                                          23

                                          24

                                          25

                                          26

                                          27

                                          28
                                                DECL. OF ERIC B. YOUNG RE ADMIN. MOTION
                                                TO RELATE CASES                                        CASE NO.: 4:18-cv-01474-HSG (KAW)
                                           1           I, Eric B. Young, declare as follows:

                                           2           1.      I am an attorney licensed to practice law in the State of California. I am an

                                           3   associate with the law firm Fenwick & West LLP, counsel of record for Plaintiff Trina Hill. The

                                           4   facts below are personally known to me, and if called as a witness I could and would testify to

                                           5   them.

                                           6           2.      I reached out to counsel for Defendant Goodfellow Top Grade by email on June 5,

                                           7   2019 to ask whether Defendant would agree to enter a stipulation relating this case with Case No.

                                           8   3:18-cv-07673-LB under Local Rules 3-12(b) and 7-11.

                                           9           3.      Defendant’s counsel represented that Defendant would not agree to stipulate to

                                          10   relate the cases.

                                          11           I declare under penalty of perjury under the laws of the United States of America that the

                                          12   foregoing is true and correct.
F ENWICK & W EST LLP
                       ATTORNEYS AT LAW




                                          13           Executed this 5th day of June 2019 at San Francisco, California.

                                          14
                                                                                                  /s/ Eric Young
                                          15                                                      Eric B. Young
                                          16

                                          17

                                          18

                                          19

                                          20

                                          21

                                          22

                                          23

                                          24

                                          25

                                          26

                                          27

                                          28
                                                DECL. OF ERIC B. YOUNG RE ADMIN. MOTION
                                                TO RELATE CASES                                  1              CASE NO.: 4:18-cv-01474-HSG (KAW)
